Citation Nr: 0808676	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
jaw/gumline disability.  

2.  Entitlement to service connection for residuals of a 
broken nose.

3.  Entitlement to an increased rating for service-connected 
peptic ulcer disease, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran-appellant served on active duty from May 1975 to 
May 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA), Regional Office (RO), in Albuquerque, New 
Mexico.  In December 2004, the RO denied the veteran's claim 
that new and material evidence had been received to reopen a 
claim for service connection for a jaw/gumline disability, 
denied his claim for service connection for residuals of a 
broken nose, and granted his claim for an increased rating 
for service-connected peptic ulcer disease, evaluated as 10 
percent disabling, to the extent that it assigned a 20 
percent evaluation.  In October 2005, the RO denied his claim 
for service connection for depression.  

In July 2007, the veteran was afforded a travel Board hearing 
at the RO before the undersigned Acting Veterans Law Judge.  
The transcript of that hearing has been associated with the 
claims file.  

The issue of service connection for depression is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 2001, the RO 
denied a claim for service connection for a jaw/gumline 
disability.  

2.  The evidence received since the RO's October 2001 
decision, which denied a claim for a jaw/gumline disability, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  

3.  The competent medical evidence supports the finding that 
a deviated nasal septum cannot be disassociated from the 
veteran's period of service.  

4.  Since filing his claim for an increased rating, the 
veteran's peptic ulcer disease is productive of complaints 
that include nausea, vomiting, constipation, and diarrhea, 
but not moderately severe symptoms with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  


CONCLUSION OF LAW

1.  New and material evidence has not been received since the 
RO's October 2001 decision, which denied a claim for service 
connection for a jaw/gumline disability; the claim for 
service connection for a jaw/gumline disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

2.  Service connection for a deviated nasal septum is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

3.  The criteria for a rating in excess of 20 percent for 
peptic ulcer disease have not been met at any time since the 
veteran filed the current claim.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.114 
Diagnostic Codes 7305, 7346 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that subsequent to the most recent 
supplemental statement of the case, dated in July 2007, 
evidence has been received in the form of a letter from a VA 
physician, dated in September 2007.  This evidence was 
submitted without a waiver of review.  However, the Board 
finds that a remand as to the issues addressed in this 
decision is not required.  Specifically, it is not material 
to the basis for the Board's decisions on the issues of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a jaw/gumline 
disability, or the claim for an increased rating for peptic 
ulcer disease.  With regard to the claim for service 
connection for residuals of a broken nose, this claim has 
been granted.  Therefore, this evidence is not "pertinent" as 
defined at 38 C.F.R. § 20.1304(c) (2007), and a remand for RO 
consideration is not required.  It is conceded, however, that 
this letter pertains to the claim for service connection for 
depression, which will be remanded.  

I.  New and Material

The issue is whether new and material evidence has been 
received to reopen a claim for service connection for a 
jaw/gumline disability.  A review of the transcript of the 
veteran's hearing, held in July 2007, shows that he testified 
that he had "rawness and burning" in his jaw, as well as 
pain.  

In March 2000, the RO denied a claim for service connection 
for a jaw/gumline condition.  In October 2001, the RO 
readjudicated the claim sua sponte based on recently enacted 
legislation, and again denied the claim.  The RO notified the 
veteran of this denial of his claim in a letter dated that 
same month.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

In June 2004, the veteran filed to reopen his claim, and in a 
December 2004 rating decision, the RO denied the claim.  The 
veteran has appealed this decision.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Under VA regulations, compensation is only available for 
certain types of dental and oral conditions listed under 38 
C.F.R. § 4.150.  Otherwise, a veteran may be entitled to 
service connection for dental conditions including treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712 (West 2002); 38 
C.F.R. §§ 3.381, 17.161 (2007).  

Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 (2007).

The most recent and final denial of this claim was in October 
2001.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's October 2001 
decision included the veteran's service medical records.  The 
veteran's enlistment examination report, dated in January 
1975, noted that he had had a scar on his right axilla, with 
the notation "corrected cleft palate," and the "summary of 
defects" section noted a repaired cleft palate.  In the 
accompanying "report of medical history," the veteran 
reported a history of operations for cleft palate, and he 
identified the treating physician and the hospital for his 
history of "operation in mouth cover small passage to 
nose."  The enlistment examination report further noted, 
"cleft palate, no residual."  A February 1977 report noted 
supportive aftercare for status post maxillary corticotomy, 
as an outpatient.  Reports, dated in January 1978, noted that 
the veteran had undergone a bone graft procedure to correct 
an left alveolar cleft deformity, in which bone was grafted 
from the right iliac crest to the left maxillary.  An April 
1978 report noted that the veteran was three months post-
operative for a bone graft of the left maxillary arch and 
closure of oral nasal fistula for correction of cleft 
alveolus and palate, that some bone had been extruded, but 
that the fistula apparently was still closed, and that 
physicians reported some probable regrowth of bone across the 
cleft.  In addition, dental records, dated between 1976 and 
1978, noted follow-up treatment for the veteran's cleft 
palate repair.  These reports also noted a left post-
maxillary crossbite and overbite at teeth #7 and #8, and that 
the veteran received other dental treatment such as capping 
of teeth, extractions, and prophylactic care.  The veteran's 
separation examination report, dated in April 1978, showed 
that his nose, mouth, and throat, were clinically evaluated 
as normal.  

As for the post-service medical evidence, it included a VA 
examination report for the gastrointestinal system, dated in 
October 1998, which noted that the veteran had been born with 
a harelip that was repaired throughout his youth and 
adolescent years, followed by an inservice rhinoplasty and 
oral surgery with bone grafting during service.  This report 
did not contain any relevant findings.  The only other 
medical evidence was in the form of VA progress notes, dated 
in 1999.  These reports showed that in October 1999, the 
veteran complained of a lost filling in an upper right tooth, 
and that the tooth was noted not to be infected.  This 
evidence primarily showed treatment for diabetes, and 
contained no other relevant findings.  

At the time of the RO's October 2001 denial of the claim, the 
evidence showed that during service, in January 1978, the 
veteran had undergone a bone graft procedure to correct an 
left alveolar cleft deformity, in which bone was grafted from 
the right iliac crest to the left maxillary.  There was no 
evidence to show that the veteran had one of the dental 
disorders listed under 38 C.F.R. § 4.150, therefore, there 
was no basis for an award of compensation based on the 
veteran's claim.  

Evidence received since the RO's October 2001 decision 
consists of VA and non-VA medical treatment reports, dated 
between 2004 and 2007.  This evidence includes VA progress 
notes, dated between May and June of 2004, which note that 
the veteran initially complained of pain from a severe tooth 
infection/toothache.  The June 2004 reports note that he was 
afforded a one-time hardship appointment, but that he failed 
to report, and that he told VA personnel that "he really 
wasn't having a problem anymore."  It was further noted, 
"He stated that he really wasn't interested at that time, 
and that if he started to have a problem again, he'd let us 
know."  VA progress notes also contain "active problem" 
lists which note "gingival and periodontal diseases."  VA 
progress notes, dated in April and June of 2005, show 
complaints of raw areas in the oral cavity, especially after 
eating hard foods, about once a month.  On examination, there 
were no visible lesions in the oral muscosa, and the lips, 
gum, hard palate, soft palate, tongue, tonsils and posterior 
pharynx were normal.  There was no relevant diagnosis.  A 
December 2006 VA progress note indicates that the veteran had 
multiple rotting and missing teeth.  A letter from a VA 
physician, D.R.P., M.D., dated in July 2007, notes that the 
veteran complained of pain and discomfort in the maxillary 
region of the jaw and mouth.  

A letter from the veteran's spouse, dated in February 2007, 
asserts that the veteran has trouble with his nose, mouth, 
and breathing, and that he has complained about how he was 
treated by the Army.  

This evidence, that was not of record at the time of the 
October 2001 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In this case, none 
of the submitted evidence is dated prior to 2004, which is 
about 25 years after separation from service.  None of the 
new medical evidence contains competent evidence to show that 
the veteran has one of the dental disorders listed under 38 
C.F.R. § 4.150, or that any such disorder is related to his 
service.  Finally, the Board notes that a letter from a VA 
physician, Dr. D.R.P., M.D., dated in July 2007, notes that 
the veteran has "pain and depression arising from the 
surgical procedures he had while in the service (rhinoplasty 
and palletal expansion with bone grafting)," and that "most 
of his discomfort is in the Maxillary region of the jaw and 
mouth."  However, this statement does not show that the 
veteran has one of the dental disorders listed under 38 
C.F.R. § 4.150.  In this regard, to the extent that it notes 
that the veteran has "discomfort in the Maxillary region of 
the jaw and mouth," without a pathology to which joint pain 
can be attributed, there is no basis to find a that there is 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
In summary, the critical answer to one of the ultimate 
questions in the case which was previously unsubstantiated, 
continues to be unsupported.  

As a final matter, in Verdon v. Brown, 8 Vet. App. 529 
(1996), the Court addressed a case similar to the one on 
appeal.  There, a veteran entered service with bunions on his 
big toes.  Id. at 530.  While still in service, the veteran 
underwent surgery on the bunion on one of his toes.  Id. at 
531.  Following service, the veteran sought entitlement to 
service connection for residuals of the in-service surgery, 
however, the Board denied the claim because the condition had 
existed prior to service, because the in-service surgery was 
considered remedial to correct the pre-existing defect, and 
because the foot had improved by the time the veteran left 
service.  Id. at 532.

The Board notes that pursuant to 38 C.F.R. § 3.306(b)(1), 
"[t]he usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment . . . will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service."  In interpreting section 
3.306(b)(1), the Verdon Court held that "where a preexisting 
disability has been medically or surgically treated during 
service and the usual effects of the treatment have 
ameliorated the disability so that it is no more disabling 
than it was at entry into service, the presumption of 
aggravation does not attach as to that disability," but that 
"when a disability has been made worse in one respect and 
improved in another respect by in-service medical or surgical 
treatment, the rating schedule should be used to determine if 
the overall degree of disability has increased during 
service."  Id. at 538.  

In this case, none of the submitted evidence shows that the 
veteran's in-service surgery caused aggravation of one or 
more aspects of the veteran's preexisting disability.  
Alternatively stated, none of the submitted evidence contains 
competent evidence of post-service jaw/gumline disability 
attributable to, or worsened by, the remedial surgery 
conducted in service.  Therefore, the Board finds that 
application of a Verdon analysis does not warrant a reopening 
of the claim.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The lay testimony and assertions as to a causal connection 
between service and a current disability are duplicative and 
not new and material.  Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  The 
Board therefore finds that the submitted evidence is not both 
new and material and does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1996).  

II.  Service Connection

The veteran asserts that service connection is warranted for 
a residuals of a deviated septum, with nasal obstruction.  A 
review of the transcript of the veteran's personal hearing, 
held in July 2007, shows that he essentially asserts that he 
has a deviated nasal septum that was caused or aggravated by 
his inservice surgeries.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The 
Court has recently held that the presumption of soundness may 
only be rebutted where there is clear and unmistakable 
evidence that the condition both preexisted service and was 
not aggravated by service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).  
 
The veteran's entrance examination report, dated in January 
1975, shows that his nose was clinically evaluated as normal.  
This report does not note a deviated septum, or a nasal 
obstruction.  Given the foregoing, the veteran is entitled to 
a presumption of soundness at service entrance as to his nose 
and septum.  Therefore, the Board must determine whether the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; Cotant; 
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

The Board finds that the evidence does not show that a 
deviated septum, or a nasal obstruction (hereinafter "a 
nasal condition"), clearly and unmistakably existed prior to 
service.  Briefly stated, upon entrance into service, the 
veteran reported a history of operations for cleft palate, 
and he identified the treating physician and the hospital for 
his history of "operation in mouth cover small passage to 
nose."  However, despite the veteran's reference to an 
operation that "covered a small passage to his nose," there 
are no preservice medical reports of record, nor is there any 
post-service medical evidence to show that a nasal condition 
preexisted service.  See Miller v. West, 11 Vet. App. 345, 
348 (1998).  The Board therefore finds that there is not 
clear and unmistakable evidence that a nasal condition pre-
existed service.  The presumption of soundness at service 
entry is therefore not rebutted, see 38 U.S.C.A. § 1111, and 
the claim will be analyzed as a direct claim for service 
connection.  

The Board has determined that service connection for a 
deviated nasal septum is warranted.  As previously noted, 
upon entrance into service, the veteran's nose was clinically 
evaluated as normal, and there were no findings to show that 
he had a nasal obstruction.  Service medical records show 
that in April 1978, the veteran was noted to be three months 
post-operative for a bone graft of the left maxillary arch 
and closure of oral nasal fistula for correction of cleft 
alveolus and palate.  It was further noted that some bone had 
been extruded, that the nasal fistula apparently was still 
closed.  As for the post-service medical evidence, VA 
progress notes, dated between 2004 and 2007, show occasional 
complaints of nasal congestion.  An April 2005 report states 
that the veteran did not have any nasal fistulas.  A January 
2006 VA progress note indicates that the veteran has an 85 
percent nasal septal deviation with obstruction, and a past 
history of rhinoplasty.  The assessment was septal deviation 
with obstruction, left.  See also July 2005 report from 
D.J.R., M.D. (noting a septal deviation to the left); March 
2006 report from G.S., M.D. (same); October 2006 VA progress 
note (noting a septal deviation with obstruction on the 
left).  Of particular note, a VA "nose, sinus, larynx, and 
pharynx" examination report, dated in December 2006, shows 
that the examiner noted an inservice operation in December 
1976, specifically, a history of a cleft lip rhinoplasty done 
to improve the nasal airway and straighten the nose.  On 
examination, the veteran had no nasal obstruction on the 
right, and an 80 percent obstruction on the left.  The 
examiner indicated that she was a board-certified 
otolaryngologist, and that the veteran's service medical 
records had been reviewed, as well as VA records.  She 
concluded that the veteran had a residual deviated septum 
with nasal obstruction that was caused by or a result of the 
veteran's December 1976 cleft lip rhinoplasty. 

In summary, no nasal condition was noted upon entrance into 
service.  In December 1976, during service, the veteran 
underwent a cleft lip rhinoplasty done to improve his nasal 
airway and straighten his nose.  The December 2006 VA 
examination report shows that the veteran had an 80 percent 
obstruction on the left, and that the examiner concluded that 
the veteran's residual deviated septum with nasal obstruction 
was caused by or a result of his December 1976 cleft lip 
rhinoplasty.  There is no competent, countervailing opinion 
of record.  The Board therefore finds that, affording the 
veteran the benefit of all doubt, that the evidence is at 
least in equipoise, and that service connection for a 
deviated nasal septum is warranted. 

III.  Increased Rating - Peptic Ulcer Disease

The veteran asserts that he is entitled to an increased 
rating for service-connected peptic ulcer disease, currently 
evaluated as 20 percent disabling.  During his hearing, held 
in July 2007, he testified that he has symptoms that include 
abdominal bleeding.  

In January 1999, the RO granted service connection for peptic 
ulcer disease, evaluated as 10 percent disabling.  There was 
no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  In June 2004, the veteran 
filed a claim for an increased rating.  In December 2004, the 
RO granted the claim, to the extent that it increased his 
rating to 20 percent, with an effective date of June 30, 
2004.  The veteran has appealed.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  This holding has been modified in that separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The RO has evaluated the veteran's peptic ulcer disease under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  Under DC 7305, 
a 40 percent rating is warranted for a moderately severe 
ulcer manifested by symptoms less than "severe" but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 20 percent 
rating is warranted for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1 (2007), an October 1998 VA examination report contains 
a diagnosis of chronic peptic inflammation of the extreme 
distal antrum pylorus and duodenal bulb.  The report states 
that a physical examination was unremarkable, and that the 
veteran had recently gone from 235 pounds to 205 in 
association with weight control for diabetes.  An August 2000 
VA examination report notes diarrhea with use of medications 
for gastric motility problems, that there was no anemia, and 
that his weight had been stable, between 203 and 218 pounds.  
The diagnosis noted stable peptic ulcer disease.  

The medical evidence consists of VA and non-VA reports, dated 
between 2003 and 2007.  VA progress notes show that the 
veteran occasionally complained of gastrointestinal symptoms 
that included burning stomach, watery stools, and peptic 
ulcer disease (PUD), and that he used medications that 
included Omperazole, Aciphex, and Maalox.  His weight was 
noted to range between 184 pounds and 218 pounds.  An upper 
gastrointestinal (UGI) test report from a private health care 
provider, dated in May 2005, contains impressions noting mild 
intermittent gastroesophageal reflux and mild esophageal 
dismotility, possible findings representative of gastritis, 
and deformity of the duodenal bulb without evidence of acute 
ulceration.  

A VA gastrointestinal examination report, dated in December 
2004, shows that the veteran complained of "on and off" 
episodes of epigastric pain, and one to three "severe 
attacks" per years, which may last ten days.  He indicated 
that he seldom vomited, and that he had no hematemesis or 
melena, but that he had some rectal bleeding due to 
hemorrhoids.  He reported loose stools two days a week, and 
occasional colicky pain associated with diarrhea.  On 
examination, he weighed 216 pounds.  Examination of the 
abdomen was negative.  The diagnosis was longstanding 
recurrent peptic ulcer disease with recurrent episodes of 
previous Helicobacter Pylori infection resolved, minimal 
symptoms at this time.  The report notes that laboratory 
testing did not reveal anemia. 

A VA gastrointestinal examination report, dated in January 
2006, shows that the veteran complained of cramping, 
diarrhea, and intermittent constipation.  He also reported 
intermittent burning pain in his stomach, and stated that he 
was taking Protonix for his PUD.  He asserted that he had 
lost a job as a dishwasher two years before due to frequent 
diarrhea.  The report indicates that there were no periods of 
incapacitation due to stomach or duodenal disease, and that 
there was nausea, vomiting and abdominal distension two days 
a month, of moderate severity, with alternating constipation 
and diarrhea.  In addition, the report indicates that there 
was no history of surgery, or post-prandial symptoms, no 
hematemesis or melena.  On examination, he weighed 218 
pounds.  The report states that there were no signs of 
significant weight loss or malnutrition, and no signs of 
anemia.  Moderate to no effects on daily activities were 
noted.  The diagnosis was peptic ulcer disease with 
continuing epigastric pain. 

A letter from a former employer of the veteran, dated in 
February 2007, asserts that the veteran had been employed 
beginning in March 2006, and that during this time, he had 
"a substantial number of absences, primarily because of poor 
health.  The letter states that the veteran's work hours had 
been reduced to 20 hours per week, and, "We feel that his 
health is being affected by his work load and that it is 
becoming more difficult for him."  The employer stated that 
it was felt that the veteran could not work more than four 
hours a day "without causing further health issues."

A letter from the veteran's spouse, dated in February 2007, 
asserts that in the last five years, the veteran has been 
"struggling with stomach problems all the time."

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 7305.  The evidence does not show that 
during the time period in issue, the veteran's peptic ulcer 
disease has been productive of moderately severe ulcer 
symptoms with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times a 
year.  The evidence shows that his weight has ranged from 184 
pounds to 218 pounds, with no evidence that health care 
providers determined that any weight loss was productive of 
impairment of health.  The December 2004 VA examination 
report states that the veteran's symptoms were "minimal."  
There is no evidence of anemia, or recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year.  With regard to the employer's 
statement, the statement only makes references to a cutback 
in hours due to the veteran's "poor health," with no 
specific symptoms or condition specified.  The Board further 
finds that this statement is insufficient to show evidence of 
unemployability, such that an informal claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 
3.155 (2007).  Based on the foregoing, the Board finds that 
overall, the evidence does not show that the veteran's peptic 
ulcer disease is shown to have been manifested by 
symptomatology that more nearly approximates the criteria for 
an evaluation of 40 percent under DC 7305, at any time since 
the veteran filed the current claim of entitlement to an 
increased rating, and that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for that 
time period.  

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Under 38 C.F.R. § 4.114, DC 7346 (2007), a 30 percent rating 
is warranted for hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 7346.  In this case, in addition to the 
previously noted symptoms, the veteran has been diagnosed 
with gastroesophageal reflux disease.  However, there is no 
evidence of dysphagia or pyrosis, and there is no basis upon 
which to find that his symptoms are productive of 
considerable impairment of health to warrant an evaluation of 
30 percent under DC 7346.


IV.  VCAA 

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

As an initial matter, as the claim for service connection for 
depression has been remanded, and as the claim for service 
connection for residuals of a broken nose has been granted, a 
VCAA analysis is not warranted as to these claims.  

In July 2004, the RO sent the veteran a notice letter 
(hereinafter "VCAA notification letter") that informed him 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  The July 2004 VCAA notification letter was sent 
before the initial AOJ decision in December 2004.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

With regard to the new and material claim, in a recent 
decision, Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
stated that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  In such cases, the Court in Kent stated that the 
VCAA requires the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

In the July 2004 VCAA letter, the veteran was told that his 
claim for a jaw/gumline condition had been denied in October 
2001, and that he had to submit new and material evidence to 
reopen his claim for service connection.  He was notified 
specifically of what evidence was lacking.  Specifically, he 
was told that service medical records did not show that he 
had a jaw/gumline problem.  In addition, any failure to  
notify him of the grounds for the previous denial would have 
been harmless error, as the veteran has demonstrated actual 
knowledge, based upon his testimony provided in July 2007.  

The July 2004 VCAA notice did not discuss the criteria for an 
increased rating, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate this 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication.  It 
appears that VA has obtained all relevant evidence, to 
include VA and non-VA medical records, and VA has afforded 
the veteran two examinations.  In addition, a review of the 
appellant's representative's submissions, received in October 
2007, shows that these submissions were filed subsequent to 
the June 2007 supplemental statement of the case, which 
listed all of the relevant criteria for an increased rating.  
In these statements, the veteran and his representative 
stated that they had no additional evidence to submit.  These 
actions by the veteran and his representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  As actual knowledge 
of the veteran's procedural rights, and the evidence 
necessary to substantiate the claim, have been demonstrated 
and he, or those acting on his behalf, have had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process. 

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.  With regard to the increased 
rating claim, the veteran has been afforded two VA 
examinations.  With regard to the claim for a jaw/gumline 
condition, as the Board has determined that new and material 
evidence has not been presented, a remand for an examination 
and/or an etiological opinion is not required to decide the 
claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  The Board 
therefore concludes that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, service 
connection for a jaw/gumline disability is denied.  

Service connection for a deviated nasal septum is granted.  

A rating in excess of 20 percent for peptic ulcer disease is 
denied.


REMAND

With regard to the claim for service connection for 
depression, the veteran asserts that he has depression due to 
his service, and as due to serviced-connected disability.  
See 38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).  During his hearing, he argued, in part, that he has 
depression due to inadequate treatment for his ulcer during 
service.  He further argued, in essence, that he has 
depression because service physicians lied to him about the 
necessity of his inservice operations involving repair to his 
cleft palate, and rhinoplasty, or, in the alternative, that 
it his depression is residual to ongoing symptoms from these 
surgeries.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the veteran has not yet been afforded 
a VA psychiatric examination.  On remand, he should be 
scheduled for an examination, to include etiological opinion, 
as appropriate. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for the following actions:

1.  The RO should schedule the veteran 
for a psychiatric examination in order to 
ascertain the nature and etiology of any 
current psychiatric disorder present.  
Provided that a diagnosed psychiatric 
disorder is established, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the psychiatric disorder was caused or 
aggravated by the veteran's service, or a 
service-connected disability.  The 
examiner should be advised that service 
connection is currently in effect for 
peptic ulcer disease, and a deviated 
nasal septum.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
scheduled examination.

2.	Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims files 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 


_________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


